867 F.2d 609Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Reginald Lewis LEE, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Reginald Lewis LEE, Defendant-Appellant.
Nos. 88-7137, 88-7229.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 23, 1988.Decided:  Jan. 20, 1989.Rehearing and Rehearing In Banc Denied March 2, 1989.

Reginald Lewis Lee, appellant pro se.
Breckinridge Long Willcox, Juliet Ann Eurich (Office of the United States Attorney), for appellees.
Before DONALD RUSSELL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Reginald Lewis Lee appeals from the district court's orders refusing relief under 28 U.S.C. Sec. 2255 and denying Lee's motion to copy work at government expense.  Our review of the record and the district court's opinion discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.*   United States v. Lee, Nos.  C/A-88-382-H;  CR-79-339-H (D.Md. Mar. 17, 1988;  June 16, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Leave to proceed in forma pauperis on appeal is granted in No. 88-7229